--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into effective
as of February 9, 2009 (the “Effective Date”), by and between Waste Connections,
Inc., a Delaware corporation (the “Company”), and Rick Wojahn (the “Employee”).
 
The Company desires to engage the services and employment of the Employee for
the period provided in this Agreement, and the Employee is willing to accept
employment by the Company for such period, on the terms and conditions set forth
below. 
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee agree as follows:
 
1.             Employment; Acceptance.  The Company hereby employs the Employee
and the Employee hereby accepts employment by the Company on the terms and
conditions hereinafter set forth.
 
2.             Duties and Powers.  The Employee is hereby employed as Vice
President – Business Development, and, during the Term, the Employee shall
devote Employee’s attention, energies and abilities in that capacity to the
proper oversight and operation of the Company’s business, to the exclusion of
any other occupation.  As Vice President – Business Development, the Employee
shall report to the Senior Vice President – Sales and Marketing of the Company,
shall be based at the Company’s corporate headquarters in California, and shall
be responsible for oversight and execution of the Company’s acquisition
program.  The Employee shall perform such other duties as the Senior Vice
President – Sales and Marketing, the Chief Executive Officer of the Company or
the Board of Directors (the “Board”) of the Company may reasonably assign to the
Employee from time to time.  The Employee shall devote such time and attention
to Employee’s duties as are reasonably necessary to the proper discharge of
Employee’s responsibilities hereunder.  The Employee agrees to perform all
duties consistent with:  (a) policies established from time to time by the
Company; and (b) all applicable legal requirements.
 
3.             Term.  The employment of the Employee by the Company pursuant to
this Agreement shall commence on the Effective Date and continue until the third
anniversary thereof (the “Term”) or until terminated prior to such date when and
as provided in Sections 7 and 8.  On each anniversary of the Effective Date,
this Agreement shall be extended automatically for an additional year, thus
extending the Term to three (3) years from each such date, unless either party
shall have given the other notice of termination hereof as provided herein.
 
4.             Compensation.
 
4.1           Base Salary.  Commencing on the Effective Date, the Company hereby
agrees to pay to the Employee an annual base salary of One Hundred Seventy-Five
Thousand Dollars ($175,000).  When used herein, “Base Salary” shall refer to the
base salary described in the preceding sentence that is in effect at that time,
and as may be increased from time to time.  Such Base Salary shall be payable in
accordance with the Company’s normal payroll practices, and such Base Salary is
subject to withholding and social security, unemployment and other
taxes.  Increases in Base Salary shall be considered by the Board and/or the
Chief Executive Officer.
 
 

 
Employment Agreement: RICK WOJAHN
 

--------------------------------------------------------------------------------


 
4.2           Performance Bonus.  For the calendar year commencing January 1,
2009, and for each calendar year thereafter, the Employee shall be eligible to
receive an annual cash bonus (the “Bonus”) based on the Company’s attainment of
reasonable financial objectives to be determined annually by the Board, as well
as Employee’s achievement of agreed upon goals annually.  The annual Bonus
target will equal forty-five percent (45%) of the applicable year’s beginning
Base Salary and will be payable if the Board determines, in its sole and
exclusive discretion, that that year’s financial objectives have been fully
met.  The Bonus shall be paid in accordance with the Company’s bonus plan, as
approved by the Board, and, in any event, within two and a half (2 1/2) months
after the end of the fiscal year to which the bonus relates.
 
4.3           Equity Grants.  Employee shall be entitled to participate in Stock
Option, Restricted Stock, RSU and other equity incentive programs presently in
effect or in effect from time to time in the future on such terms and to such
level of participation as the Board or the Compensation Committee of the Board
shall determine to be appropriate, bearing in mind the Employee’s position and
responsibilities.
 
Except as otherwise provided herein, the terms of any Options, Restricted Stock,
RSUs and other equity incentives shall be governed by the relevant plans under
which they are granted and described in detail in applicable agreements between
the Company and the Employee.
 
4.4           Other Benefits.  The Company shall provide the Employee with a
cellular telephone and will pay or reimburse the Employee’s monthly service fee
and costs of calls attributable to Company business.  The Employee shall be
entitled to paid annual vacation, which shall accrue on the same basis as for
other employees of the Company of similar rank, but which shall in no event be
less than four (4) weeks for any twelve (12) month period.  The Employee also
shall be entitled to participate, on the same terms as other employees of the
Company participate, in any medical, dental or other health plan, pension plan,
profit-sharing plan and life insurance plan that the Company may adopt or
maintain, any of which may be changed, terminated or eliminated by the Company
at any time in its exclusive discretion.
 
5.             Confidentiality.  During the Term of Employee’s employment, and
at all times thereafter, the Employee shall not, without the prior written
consent of the Company, divulge to any third party or use for Employee’s own
benefit or the benefit of any third party or for any purpose other than the
exclusive benefit of the Company, any confidential or proprietary business or
technical information revealed, obtained or developed in the course of
Employee’s employment with the Company and which is otherwise the property of
the Company or any of its affiliated corporations, including, but not limited
to, trade secrets, customer lists, formulae and processes of manufacture;
provided, however, that nothing herein contained shall restrict the Employee’s
ability to make such disclosures during the course of Employee’s employment as
may be necessary or appropriate to the effective and efficient discharge of
Employee’s duties to the Company.
 
 
 
Employment Agreement: RICK WOJAHN
Page 2

--------------------------------------------------------------------------------


 
6.             Property.  Both during the Term of Employee’s employment and
thereafter, the Employee shall not remove from the Company’s offices or premises
any Company documents, records, notebooks, files, correspondence, reports,
memoranda and similar materials or property of any kind unless necessary in
accordance with the duties and responsibilities of Employee’s employment.  In
the event that any such material or property is removed, it shall be returned to
its proper file or place of safekeeping as promptly as possible.  The Employee
shall not make, retain, remove or distribute any copies, or divulge to any third
person the nature or contents of any of the foregoing or of any other oral or
written information to which Employee may have access, except as disclosure
shall be necessary in the performance of Employee’s assigned duties.  On the
termination of Employee’s employment with the Company, the Employee shall leave
with or return to the Company all originals and copies of the foregoing then in
Employee’s possession or subject to Employee’s control, whether prepared by the
Employee or by others.
 
7.             Termination.
 
7.1           For Cause.  The Company, by action of the Board, may terminate
this Agreement and the Employee’s employment for Cause (as defined below) on
delivery to the Employee of a Notice of Termination (as defined in Section 9.1
below).  On such termination for Cause, the Employee shall be entitled only to
the Employee’s Base Salary through the date of such termination, and shall not
be entitled to any other compensation, including, without limitation, any
severance compensation.  Without limitation of the foregoing, on termination
pursuant to this Section 7.1, the Employee shall forfeit: (i) Employee’s Bonus
under Section 4.2 for the year in which such termination occurs; and (ii) all
outstanding but unvested options and rights relating to capital stock of the
Company and all RSUs and shares of the Company’s restricted stock issued to the
Employee that as of the termination date are still unvested and subject to
restrictions on transfer.


7.2           Without Cause.  The employment of the Employee may be terminated
without Cause at any time by the Company on delivery to the Employee of a
written Notice of Termination (as defined in Section 9.1).  In the event of such
a termination without Cause pursuant to this Section 7.2 that constitutes
Employee’s Separation From Service (as defined in Section 9.3), then on the Date
of Termination (as defined in Section 9.2) pursuant to this Section 7.2, the
Company shall, in lieu of any payments under Section 4.1 and 4.2 for the
remainder of the Term, pay to the Employee an amount equal to the lesser of: (a)
the Employee’s Base Salary for a period of one (1) year from the date of
termination, and (b) the Employee’s Base Salary for the remainder of the
Term.  In addition, the Employee shall be entitled to the pro-rated target Bonus
available to the Employee under Section 4.2 for the year in which the
termination occurs, taking into account the bonus categories and weighting under
the Company’s bonus plan and the Company’s and Employee’s achievement thereunder
as of the Date of Termination.  Such payment by the Company shall be paid in
accordance with the Company’s normal payroll practices and not as a lump sum
payment.  In addition, the Company will pay as incurred the Employee’s expenses,
up to Fifteen Thousand Dollars ($15,000), associated with career counseling and
resume development.  The Company shall also pay to the Employee an amount equal
to the Company’s portion (but not the Employee’s portion) of the cost of
medical, dental and other health plan insurance for Employee, Employee’s spouse
and Employee’s children at the rate in effect on the Date of Termination for a
period of one (1) year from the Date of Termination.  In addition, on
termination of the Employee under this Section 7.2, all of the Employee’s
outstanding but unvested options and rights relating to capital stock of the
Company shall immediately vest and become exercisable, and all RSUs and shares
of the Company’s restricted stock issued to the Employee shall immediately vest
and become unrestricted and freely transferable.  The exercisability of any such
options and rights shall be extended to the earlier of (A) the expiration of the
term of such options and rights or (B) the first (1st) anniversary of the Date
of Termination.  The Employee acknowledges that extending the exercisability of
any incentive stock options pursuant to this Section 7.2 or Sections 7.3 or 7.4
below, could cause such option to lose its tax-qualified status if it is an
incentive stock option under the Internal Revenue Code of 1986, as amended (the
“Code”) and agrees that the Company shall have no obligation to compensate the
Employee for any additional taxes he incurs as a result.
 
 
 
Employment Agreement: RICK WOJAHN
Page 3

--------------------------------------------------------------------------------


 
7.3           Termination on Disability.  If during the Term the Employee should
fail to perform Employee’s duties hereunder on account of Disability, the
Company shall have the right, on written Notice of Termination delivered to the
Employee, to terminate the Employee’s employment under this Agreement.  During
the period that the Employee shall have been incapacitated due to physical or
mental illness, the Employee shall continue to receive the full Base Salary
provided for in Section 4.1 hereof at the rate then in effect until the Date of
Termination pursuant to this Section 7.3.  In the event of Employee’s
termination for Disability pursuant to this Section 7.3 that constitutes
Employee’s Separation from Service, then on the Date of Termination, the Company
shall pay to the Employee the payments and other benefits applicable to
termination without Cause set forth in Section 7.2 hereof, other than those
related to career counseling and resume development.  The Company shall also
pay, on behalf of the Employee, an amount equal to the Company’s portion (not
the Employee’s portion) of the cost of medical, dental and other health plan
insurance for Employee, Employee’s spouse and Employee’s children at the rate in
effect on the Date of Termination for a period of one (1) year from the Date of
Termination.  In addition, on such termination, all of the Employee’s
outstanding but unvested options and rights relating to capital stock of the
Company shall immediately vest and become exercisable, and all RSUs and shares
of the Company’s restricted stock issued to the Employee shall immediately vest
and become unrestricted and freely transferable.  The exercisability of any such
options and rights shall be extended to the earlier of (A) the expiration of the
term of such options or rights or (B) the first (1st) anniversary of the
Employee’s termination.
 
7.4           Termination on Death.  If the Employee shall die during the Term,
the employment of the Employee shall thereupon terminate.  On the Date of
Termination pursuant to this Section 7.4, the Company shall pay to the
Employee’s estate the payments and other benefits applicable to termination
without Cause set forth in Section 7.2 hereof, other than those related to
career counseling and resume development.  In addition, on termination of the
Employee under this Section 7.4, all of the Employee’s outstanding but unvested
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, and all RSUs and shares of the Company’s restricted
stock issued to the Employee shall immediately vest and become unrestricted and
freely transferable.  The exercisability of any such options and rights shall be
extended to the earlier of (A) the expiration of the term of such options or
rights or (B) the first (1st) anniversary of the Employee’s termination.  The
provisions of this Section 7.4 shall not affect the entitlements of the
Employee’s heirs, executors, administrators, legatees, beneficiaries or assigns
under any employee benefit plan, fund or program of the Company.
 
 
 
Employment Agreement: RICK WOJAHN
Page 4

--------------------------------------------------------------------------------


 
7.5           No Limitation on Company’s Right to Terminate.  Any other
provision in this Agreement to the contrary notwithstanding, the Company shall
have the right, in its absolute discretion, to terminate this Agreement and the
Employee’s employment hereunder at any time in accordance with the foregoing
provisions of this Section 7, it being the intent and purpose of the foregoing
provisions of this Section 7 only to set forth the consequences of termination
with respect to severance or other compensation payable to the Employee on
termination in the circumstances indicated.
 
8.             Termination by Employee.  The Employee may terminate his
employment hereunder on written Notice of Termination delivered to the Company
setting forth the effective Date of Termination.  If the Employee terminates his
employment hereunder, he shall be entitled to receive, and the Company agrees to
pay on the effective Date of Termination specified in the Notice of Termination,
his current Base Salary under Section 4.1 hereof on a prorated basis to such
Date of Termination.  On termination pursuant to this Section 8, the Employee
shall forfeit: (i) his Bonus under Section 4.2 for the year in which such
termination occurs; and (ii) all outstanding but unvested options and rights
relating to capital stock of the Company, and all RSUs and shares of the
Company’s restricted stock issued to the Employee that as of the termination
date are still unvested and subject to restrictions on transfer.
 
9.             Provisions Applicable to Termination of Employment.
 
9.1           Notice of Termination.  Any purported termination of Employee’s
employment by the Company pursuant to Section 7 shall be communicated by Notice
of Termination to the Employee as provided herein, and shall state the specific
termination provisions in this Agreement relied on and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee’s employment (“Notice of Termination”).  If the Employee terminates
under Section 8, he shall give the Company a Notice of Termination.
 
9.2           Date of Termination.  For all purposes, “Date of Termination”
shall mean, for Disability, thirty (30) days after Notice of Termination is
given to the Employee (provided the Employee has not returned to duty on a
full-time basis during such 30-day period), or, if the Employee’s employment is
terminated by the Company for any other reason or by the Employee, the date
specified in the Notice of Termination, which shall in no event be more than
thirty (30) days after the Notice of Termination is given.
 
9.3           Separation from Service.  For all purposes, “Separation from
Service” shall mean Employee’s “separation from service” with the Company within
the meaning of Section 409A of the Code and the regulations and other guidance
promulgated thereunder.
 
9.4           Cause.  For purposes of this Agreement, the term “Cause” shall
mean:
 
(a)           a material breach by the Employee of any of the terms of this
Agreement that is not immediately corrected following written notice of default
specifying such breach;
 
 
 
Employment Agreement: RICK WOJAHN
Page 5

--------------------------------------------------------------------------------


 
(b)           conviction of a felony;
 
(c)           a breach of any of the provisions of Section 11 below;
 
(d)           repeated intoxification with alcohol or drugs while on Company
premises during its regular business hours to such a degree that, in the
reasonable judgment of the Chief Executive Officer or General Counsel of the
Company, the Employee is abusive or incapable of performing his duties and
responsibilities under this Agreement; and
 
(e)           misappropriation of property belonging to the Company and/or any
of its affiliates.
 
9.5           Disability.  For the purposes of this Agreement, “Disability”
shall mean the Employee’s failure to perform his duties hereunder on account of
physical or mental illness or other incapacity which the Board shall in good
faith determine renders the Employee incapable of performing his duties
hereunder, and such illness or other incapacity shall continue for a period of
more than six (6) consecutive months.
 
9.6           Benefits on Termination.  On termination of this Agreement by the
Company pursuant to Section 7 or the Employee pursuant to Section 8, all
profit-sharing, deferred compensation and other retirement benefits payable to
the Employee under benefit plans in which the Employee then participated shall
be paid to the Employee in accordance with the provisions of the respective
plans.
 
9.7           Section 409A.
 
(a)           Notwithstanding any provision to the contrary in the Agreement, if
the Employee is deemed by the Company at the time of the Employee’s Separation
from Service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the benefits to which the Employee is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Employee’s benefits shall not
be provided to the Employee prior to the earlier of (A) the expiration of the
six (6)-month period measured from the date of Employee’s “separation from
service” with the Company (as such term is defined in the Treasury Regulations
issued under Section 409A of the Code) or (B) the date of the Employee’s
death.  Upon the expiration of the applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 9.7 shall be paid in a
lump sum to the Employee, and any remaining payments due under this Agreement
shall be paid as otherwise provided herein.
 
(b)           To the extent that any reimbursements payable pursuant to this
Agreement are subject to the provisions of Section 409A of the Code, any such
reimbursements payable to Employee pursuant to this Agreement shall be paid to
Employee no later than December 31 of the year following the year in which the
expense was incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, and
Employee’s right to reimbursement under this Agreement will not be subject to
liquidation or exchange for another benefit.
 
 
 
Employment Agreement: RICK WOJAHN
Page 6

--------------------------------------------------------------------------------


 
(c)           For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Employee’s right to receive the installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.
 
10.           Change In Control.
 
10.1          Payments on Change in Control.  Notwithstanding any provision in
this Agreement to the contrary, a Change in Control (as defined below) that
constitutes a “change in control” of the Company (within the meaning of Section
409A of the Code and the Department of Treasury regulations and other guidance
promulgated thereunder) shall be deemed a termination of the Employee without
Cause, and, in lieu of any benefits payable to the Employee under Section 7.2,
7.3 or 7.4, the Employee shall be entitled to receive and the Company agrees to
pay to the Employee the same amount determined under Section 7.2 that is payable
to the Employee on a termination without Cause that constitutes a Separation
from Service provided, however, that such amount shall be payable in a lump sum
on the date of such Change in Control (which shall be deemed the Employee’s Date
of Termination) and not in installments as provided in Section 7.2.  In
addition, on a Change in Control, all of the Employee’s outstanding but unvested
options and rights relating to capital stock of the Company shall immediately
vest and become exercisable, the exercisability of any such options and rights
shall be extended to the earlier of (A) the expiration of the term of such
options or rights or (B) the first anniversary of the date of such Change in
Control, and all RSUs and shares of the Company’s restricted stock issued to the
Employee shall immediately vest and become unrestricted and freely
transferable.  For the avoidance of doubt, upon payment to the Employee of the
benefits provided by this paragraph of this Section 10.1, the Employee shall no
longer be entitled to any benefits otherwise payable to the Employee under
Section 7.2, 7.3 or 7.4 of this Agreement regardless of the Employee’s
termination of employment with the Company.
 
After a Change in Control, if any previously outstanding option or right (the
“Terminated Option”) relating to the Company’s capital stock does not remain
outstanding, the successor to the Company or its then Parent (as defined below)
shall either:
 

 
(a)
Issue an option, warrant or right, as appropriate (the “Successor Option”), to
purchase common stock of such successor or Parent in an amount such that on
exercise of the Successor Option the Employee would receive the same number of
shares of the successor’s/Parent’s common stock as the Employee would have
received had the number of shares of Company common stock subject to the
Terminated Option been realized by the Employee immediately prior to the
transaction resulting in the Change in Control and the Employee received shares
of such successor/Parent in such transaction.  The aggregate exercise price for
all of the shares covered by such Successor Option shall equal the aggregate
exercise price of the Terminated Option; or

 
 
 
Employment Agreement: RICK WOJAHN
Page 7

--------------------------------------------------------------------------------


 

 
(b)
Pay the Employee a bonus within ten (10) days after the consummation of the
Change in Control in an amount agreed to by the Employee and the Company.  Such
amount shall be at least equivalent on an after-tax basis to the net after-tax
gain that the Employee would have realized if the Employee had been issued a
Successor Option under clause 10.1(a) above and had immediately exercised, or
otherwise received the stock subject to, such Successor Option and sold the
underlying stock, taking into account the different tax rates that apply to such
bonus and to such gain, and such amount shall also reflect other differences to
the Employee between receiving a bonus under this clause 10.1(b) and receiving a
Successor Option under clause 10.1(a) above.

 
10.2          Definitions.  For the purposes of this Agreement, a Change in
Control shall be deemed to have occurred if: (i) there shall be consummated (aa)
any reorganization, liquidation or consolidation of the Company, or any merger
or other business combination of the Company with any other corporation, other
than any such merger or other combination that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction, and (bb) any
sale, lease, exchange or other transfer (in one (1) transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; or (ii) if any “person” (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the Company’s
outstanding voting securities (except that for purposes of this Section 10.2,
“person” shall not include any person (or any person that controls, is
controlled by or is under common control with such person) who as of the date of
this Agreement owns ten percent (10%) or more of the total voting power
represented by the outstanding voting securities of the Company, or a trustee or
other fiduciary holding securities under any employee benefit plan of the
Company, or a corporation that is owned directly or indirectly by the
stockholders of the Company in substantially the same percentage as their
ownership of the Company); or (iii) during any twelve (12) month period,
individuals who, at the beginning of such period, constituted the entire Board,
together with any new director(s) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of a least
one-half (1/2) of the directors then still in office who either were directors
at the beginning of the twelve (12) month period or whose election or nomination
for election was previously so approved, shall cease for any reason to
constitute at least one-half (1/2) of the membership of the Board.
 
The term “Parent” means a corporation, partnership, trust, limited liability
company or other entity that is the ultimate “beneficial owner” (as defined
above) of fifty percent (50%) or more of the Company’s outstanding voting
securities.
 
 
 
Employment Agreement: RICK WOJAHN
Page 8

--------------------------------------------------------------------------------


 
11.           Non-Competition and Non-Solicitation.
 
11.1          In consideration of the provisions hereof, for the Restricted
Period (as defined below), the Employee will not, except as specifically
provided below, anywhere in any county of any state within the geographic
boundaries of the Company’s operations, which, for the purposes of any event
occurring prior to the Date of Termination, shall mean the Company’s operations
as existing as of the date of such event and, for the purpose of any event
occurring on or after the Date of Termination, shall mean the Company’s
operations as existing on the Date of Termination (the “Restricted Territory”),
directly or indirectly, acting individually or as the owner, shareholder,
partner or management employee of any entity: (i) engage in the operation of a
solid waste collection, transporting or disposal business, transfer facility,
recycling facility, materials recovery facility or solid waste landfill; or (ii)
enter the employ as a manager of, or render any personal services to or for the
benefit of, or assist in or facilitate the solicitation of customers for, or
receive remuneration in the form of management salary, commissions or otherwise
from, any business engaged in such activities in such counties; or (iii) receive
or purchase a financial interest in, make a loan to, or make a gift in support
of, any such business in any capacity, including without limitation, as a sole
proprietor, partner, shareholder, officer, director, principal agent or trustee;
provided, however, that the Employee may own, directly or indirectly, solely as
an investment, securities of any business traded on any national securities
exchange or quoted on any NASDAQ market, provided the Employee is not a
controlling person of, or a member of a group which controls, such business and
further provided that the Employee does not, in the aggregate, directly or
indirectly, own two percent (2%) or more of any class of securities of such
business.  The term “Restricted Period” shall mean the period commencing on the
Effective Date and ending on the Date of Termination.
 
11.2          After termination of this Agreement by the Company or the Employee
pursuant to Section 7 or 8 or termination of this Agreement upon a Change in
Control pursuant to Section 10, the Employee shall not: (i) solicit any
residential or commercial customer of the Company to whom the Company provides
service pursuant to a franchise agreement with a public entity in the Restricted
Territory; or (ii) solicit any residential or commercial customer of the Company
to enter into a solid waste collection account relationship with a competitor of
the Company in the Restricted Territory; or (iii) solicit any such public entity
to enter into a franchise agreement with any such competitor, or (iv) solicit
any officer, employee or contractor of the Company to enter into an employment
or contractor agreement with a competitor of the Company or otherwise interfere
in any such relationship; or (v) solicit on behalf of a competitor of the
Company any prospective customer of the Company in the Restricted Territory that
the Employee called on or was involved in soliciting on behalf of the Company
during the Term, in each case until the first (1st) anniversary of either the
Date of Termination or the effective date of such Change in Control (whichever
is later), unless otherwise permitted to do so by Section 11.1.
 
11.3          If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 11 is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specified words or phrases
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
 
 
 
Employment Agreement: RICK WOJAHN
Page 9

--------------------------------------------------------------------------------


 
12.           Indemnification.  As an officer and agent of the Company, the
Employee shall be fully indemnified by the Company to the fullest extent
permitted by applicable law in connection with his employment hereunder.
 
13.           Survival of Provisions.  The obligations of the Company under
Section 12 of this Agreement, and of the Employee under Sections 5, 6 and 11 of
this Agreement, shall survive both the termination of the Employee’s employment
and this Agreement.
 
14.           No Duty to Mitigate; No Offset.  The Employee shall not be
required to mitigate damages or the amount of any payment contemplated by this
Agreement, nor shall any such payment be reduced by any earnings that the
Employee may receive from any other sources or offset against any other payments
made to him or required to be made to him pursuant to this Agreement.
 
15.           Assignment; Binding Agreement.  The Company may assign this
Agreement to any parent, subsidiary, affiliate or successor of the
Company.  This Agreement is not assignable by the Employee and is binding on him
and his executors and other legal representatives.  This Agreement shall bind
the Company and its successors and assigns and inure to the benefit of the
Employee and his heirs, executors, administrators, personal representatives,
legatees or devisees.  The Company shall assign this Agreement to any entity
that acquires its assets or business.
 
16.           Notice.  Any written notice under this Agreement shall be
personally delivered to the other party or sent by a nationally recognized
overnight delivery service or by certified or registered mail, return receipt
requested and postage prepaid, to such party at the address set forth in the
records of the Company or to such other address as either party may from time to
time specify by written notice.
 
17.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement of the parties relating to the Employee’s employment and supersedes
all oral or written prior discussions, agreements and understandings of every
nature between them, except for that certain Indemnification Agreement, dated on
or about the date hereof, by and between the Company and the Employee, which
shall remain in full force and effect.  This Agreement may not be changed except
by an agreement in writing signed by the Company and the Employee.
 
18.           Waiver.  The waiver of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other provision or
subsequent breach of this Agreement.
 
19.           Governing Law and Jurisdictional Agreement.  This Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of California.  The parties irrevocably and unconditionally submit to the
jurisdiction and venue of any court, federal or state, situated within
Sacramento County, California, for the purpose of any suit, action or other
proceeding arising out of, or relating to or in connection with, this Agreement.
 
20.           Severability.  In case any one or more of the provisions contained
in this Agreement is, for any reason, held invalid in any respect, such
invalidity shall not affect the validity of any other provision of this
Agreement, and such provision shall be deemed modified to the extent necessary
to make it enforceable.
 
 
 
Employment Agreement: RICK WOJAHN
Page 10

--------------------------------------------------------------------------------


 
21.           Enforcement.  It is agreed that it is impossible to measure fully,
in money, the damage which will accrue to the Company in the event of a breach
or threatened breach of Sections 5, 6, or 11 of this Agreement, and, in any
action or proceeding to enforce the provisions of Sections 5, 6 or 11 hereof,
the Employee waives the claim or defense that the Company has an adequate remedy
at law and will not assert the claim or defense that such a remedy at law
exists.  The Company is entitled to injunctive relief to enforce the provisions
of such sections as well as any and all other remedies available to it at law or
in equity without the posting of any bond.  The Employee agrees that if the
Employee breaches any provision of Section 11, the Company may recover as
partial damages all profits realized by the Employee at any time prior to such
recovery on the exercise, grant or issuance of any stock  option, restricted
stock, RSU or other equity incentive and the subsequent sale of any shares of
the Company’s Common Stock obtained through such exercise, grant or issuance,
and may also cancel all outstanding such stock options, restricted stock, RSUs
or other equity incentives.
 
22.           Counterparts.  This Agreement may be executed in one or more
facsimile or original counterparts, each of which shall be deemed an original
and both of which together shall constitute one and the same instrument.
 
23.           Due Authorization. The execution of this Agreement has been duly
authorized by the Company by all necessary corporate action.
 


 
[Signatures appear on the following page]
 
 
 
 
 
 
Employment Agreement: RICK WOJAHN
Page 11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Employment Agreement has been duly executed by or on
behalf of the parties hereto as of the date first above written.
 
EMPLOYEE
  WASTE CONNECTIONS, INC.                       /s/ Rick Wojahn  
By:
/s/ Ronald J. Mittelstaedt  
Rick Wojahn
   
Ronald J. Mittelstaedt,
       
Chief Executive Officer
 
Address:
       

 
 
 
 
 
 
Employment Agreement: RICK WOJAHN
Page S-1